Citation Nr: 9926254	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to September 
1944.  In October 1944, he claimed service connection for a 
number of conditions, including a psychiatric disorder.  
Based solely upon service medical records, an October 1944 
rating decision granted service connection for severe 
psychoneurosis and assigned a 50 percent evaluation.  After 
further evidentiary development, an October 1945 rating 
decision reduced the evaluation to 10 percent.

The veteran sought increased ratings at various times over 
the years and, in February 1958, the disability evaluation 
was increased to 30 percent.

In August 1995, the veteran again sought an increased rating.  
This appeal arises from an October 1995 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied an increased rating for chronic anxiety disorder with 
elements of depression and hypochondriasis, then evaluated at 
30 percent.  The veteran disagreed and, after an October 1996 
RO hearing, the decision of a hearing officer, issued later 
that month, increased the evaluation to 50 percent.  His 
appeal to the Board of Veterans' Appeals (Board) continued.


REMAND

In March 1995, the veteran claimed an increased rating for 
his service-connected psychiatric disorder.  That claim was 
denied by an August 1995 rating decision.  Later that month, 
he filed another increased-rating claim.  That claim was 
denied by an October 1995 rating decision.  In November, he 
filed a Notice of Disagreement wherein he disagreed with the 
October 1995 rating decision.  A Statement of the Case was 
issued in March 1996, and the veteran filed a Substantive 
Appeal on VA Form 9 in April.  On the VA Form 9, he requested 
a hearing.

At an October 1996 VA hearing, the veteran testified that he 
became nervous, and got an upset stomach, in crowds.  He also 
said he had occasional crying spells.  He had developed a 
tremor of the hands and had difficulty writing and picking up 
objects.  (However, the Board notes that medical records in 
the file, including one dated in March 1994, diagnosed an 
essential tremor, and that medical evidence of record does 
not relate that condition to the veteran's psychiatric 
disorder.)  He said his appetite was poor and that he 
currently weighed 120 pounds.  He said he took several 
medications for his psychiatric disorder.  Citing the 
foregoing testimony, the hearing officer increased the 
evaluation to 50 percent in an October 1996 decision.  The 
increase was made effective with the March 1995 claim that 
was denied by the unappealed August 1995 rating decision.

At an August 1997 VA psychiatric examination, the veteran 
reported that he was anxious, depressed, jumpy, and 
tremulous.  He said he did "general" work for several years 
and, for sixteen years, worked by himself servicing mobile 
homes, but had not worked since a 1983 injury.  A year 
earlier, he had fallen and broken a hip and, in addition, his 
wife had died.  He said he spent most of his time at home.  
On examination, he was casually dressed, oriented times 
three, alert, and cooperative; he answered questions, 
volunteered information, and demonstrated no bizarre motor 
movements, though he was somewhat tremulous.  There was no 
suspicion and there were no delusions, hallucinations, or 
ideas of reference.  Affect was somewhat labile.  His memory 
appeared to be good; judgment, insight, and intellectual 
capacity were adequate.  The diagnoses were generalized 
anxiety disorder and depression, not otherwise specified.  
The examiner noted that the "[g]eneral rating formula for 
mental disorder is 40."

The veteran has claimed that his service-connected 
psychiatric disorder is more disabling than indicated by the 
assigned evaluation.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  When a claim is well grounded, VA has a 
duty to assist the veteran in developing facts pertaining to 
the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  The 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 
5 Vet.App. 454 (1993); 38 C.F.R. § 3.326.

With regard to the August 1997 VA psychiatric examination, 
the Board is unable to divine the meaning of the reference to 
the "general rating formula."  In addition, we note that 
diagnoses must be supported by the findings on the 
examination report.  38 C.F.R. § 4.2.  There is nothing in 
the findings, carefully set forth above, which suggests that 
the veteran had a psychiatric disorder at the time of the 
examination or that, if he did, it could be diagnosed as 
generalized anxiety disorder and depression.  Further, since 
the Board's decision must be based upon the rating criteria, 
see Massey v. Brown, 7 Vet.App. 204, 207 (1994), examination 
reports must reflect those criteria.  Thus, the examination 
before us was inadequate for rating purposes and must be 
returned, and the veteran must be afforded another 
psychiatric examination.  38 C.F.R. § 4.2.

The Board notes that the veteran filed his increased-rating 
claim in August 1995 and the rating criteria for mental 
disorders were changed in November 1996.  When regulations 
concerning entitlement to a higher evaluation are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the criteria most favorable 
thereto.  Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick 
v. Brown, 10 Vet.App. 79 (1997) (per curiam order);  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  Thus, adjudicators and 
examiners must apply both the old and the new rating 
criteria.  A January 1999 Supplemental Statement of the Case 
purported to apply the rating criteria that became effective 
in November 1996, but the basis for its application is 
unclear since the August 1997 VA examination made no 
reference whatever to any of the rating criteria.  To 
facilitate the examination required by this remand, the RO 
should advise the examiner that findings of sufficient detail 
and relevance to permit application of both the old and new 
rating criteria for mental disorders must be set out in the 
examination report.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not supported by the psychiatric picture.  38 C.F.R. 
§ 4.130.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, that findings on 
the examination report must support the diagnosis, and that, 
if these requirements are not met, the rating agency must 
return the report to the examiner.  38 C.F.R. § 4.125(a).  
The frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Finally, the extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  While it appears, 
as indicated above, that the RO considered both the old and 
new rating criteria, it is not clear that examiners have 
provided sufficient findings to support the adjudication.  
Massey, supra.

There are some constants in both the old and new regulatory 
scheme.  First, social adaptability is an important 
consideration, but it is only one consideration, and an 
evaluation cannot be based on that alone.  Second, a work 
record, or lack thereof, is also an important consideration 
to the extent that it reflects the effects of psychiatric 
symptomatology.  That is, a poor work record may be evidence 
of either inability to work or unwillingness to work.  The 
most significant factor under either the old or new 
regulatory scheme is evidence of the effects of psychiatric 
symptomatology.

VA has addressed psychiatric examinations, and the effects of 
psychiatric symptoms, in response to comments to proposed 
regulations:

To be adequate for evaluation purposes . 
. . , an examination report must describe 
an individual's signs and symptoms as 
well as their effects on occupational and 
social functioning.  (Emphasis added.)

61 Fed. Reg. 52696 (Oct. 8, 1996).

For reasons heretofore stated, the Board is unable to render 
a final decision under the present state of the record.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
evaluation/treatment for psychiatric 
disorders since 1995.  The RO should then 
obtain copies of all treatment records 
that have not already been associated 
with the file.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and effects 
of his psychiatric disability.  
Psychological testing should be conducted 
if warranted.  It is imperative that the 
examiner reviews this Remand decision, 
together with the veteran's entire claim 
folder, prior to the examination.  
Psychiatric symptomatology should be 
identified, as well as its effects.  The 
examiner is requested to describe all 
applicable diagnostic criteria for mental 
disorders, to comment on the presence or 
absence of each criterion, and to 
identify the functional impairment 
attributable thereto.  The factors upon 
which the medical opinion is based must 
be set forth in detail in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


